DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 1, “An audio signal coding apparatus comprising:” has been replaced by - An audio signal coding apparatus comprising: a memory, at least a processor;-.
In claim 9, line 2, “the audio signal decoding apparatus comprising:” has been replaced by - the audio signal decoding apparatus comprising: a memory, at least a processor;-.
Allowable Subject Matter
Claims 1 – 4, 7, 9 – 16 are allowed over the prior art made of record. The following is an examiner’s statement of reasons for allowance:
Applicant teaches (determines a provisional first number of bits by subtracting a provisional second number of bits to be allocated to one or more provisional second sub-bands from a total number of bits available for the quantization, selects, as one or more fourth sub-bands, one or more sub-bands among the plurality of sub-bands to which no bit is allocated when the provisional first number of bits is allocated to the one or more first sub- bands on the basis of the quantized sub-band energies, calculates a fourth number of bits to be allocated in a case where coding is performed on the one or more fourth sub-bands by the second quantizer, selects the one or more fourth sub-bands and the provisional one or more second sub-bands as the one or more second sub-bands on which the quantization is performed by the second quantizer, and determines a number of bits acquired by subtracting the provisional second number of bits and the fourth number of bits from the total number of bits to be the first number of bits to be allocated to the one or more first sub-bands on which the quantization is performed by the first quantizer, or wherein the tonality calculator is configured to acquire peaky/tonal flags in a high-frequency range, wherein the bit allocator is configured to reserve a provisional second number of bits to be used in the quantization of one or more provisional second sub-bands by the second quantizer, to determine a provisional first number of bits to be allocated to one or more provisional first sub-bands that are to be quantized by the first quantizer on the basis of the quantized sub-band energies to obtain one or more numbers of bits allocated to the one or more provisional first sub-bands, to check the one or more numbers of bits allocated to the one or more provisional first sub-bands in the high-frequency range, to identify the one or more second sub-bands on which the quantization is to be performed by the second quantizer as needed using the provisional one or more second sub-bands and to identify the one or more first sub-bands using the provisional one or more first sub-bands, to update the provisional first number of bits for the first quantizer to obtain the first number of bits, and to recalculate a bit allocation for the first quantizer using the first number of bits.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 4, 7, 11, 13, 15 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record. 
Applicant teaches (determines a provisional first number of bits by subtracting a provisional second number of bits to be allocated to one or more provisional second sub-bands from a total number of bits available for the decoding, selects, as one or more fourth sub-bands, one or more sub-bands among the plurality of sub-bands to which no bit is allocated when the provisional first number of bits is allocated to the one or more first sub- bands on the basis of the quantized sub-band energies, calculates a fourth number of bits to be allocated in a case where coding is performed on the one or more fourth sub-bands by the second decoder, selects the one or more fourth sub-bands and the provisional one or more second sub-bands as the one or more second sub-bands on which the decoding is performed by the second decoder, and determines a number of bits acquired by subtracting the provisional second number of bits and the fourth number of bits from the total number of bits to be the first number of bits to be allocated to the one or more first sub-bands on which the decoding is performed by the first decoder, or wherein the demultiplexer is configured to acquire peaky/tonal flags in a high-frequency range, wherein the bit allocator is configured to reserve a provisional second number of bits to be used in the decoding of one or more provisional second sub-bands by the second decoder, to determine a provisional first number of bits to be allocated to one or more provisional first sub-bands that are to be decoded by the first decoder on the basis of the quantized sub-band energies to obtain one or more numbers of bits allocated to the one or more provisional first sub-bands, to check the one or more numbers of bits allocated to the one or more provisional first sub-bands in the high-frequency range, to identify the one or more second sub-bands on which the decoding is to be performed by the second decoder as needed using the provisional one or more second sub-bands and to identify the one or more first sub-bands using the provisional one or more first sub-bands, to update the provisional first number of bits for the first decoder to obtain the first number of bits, and to recalculate a bit allocation for the first decoder using the first number of bits.). These limitations in conjunction with other limitations of the dependent and independent claims 9, 10, 12, 14, 16 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658